By the Court,

Sutherland, J.
The money paid the sheriff to liberate the boat from the execution under which he held her cannot be recovered in this form of proceeding. The object of the act xvai to give a preference to a particular class of debts incurred in the building and equipping of vessels, and not to give a general lien for all advances made for the benefit of the owners in respect to the vessel. It would hardly be contended that the butcher, or baker, or grocer, who supplied a steam boat, would have a lien under this act. The supplies contemplated by the act, it appears to me, must be such as enter into the construction or equipment of a vessel and become a part of her, and not such articles as are daily consumed and constantly replaced. They must be such as go towards the building, repairing, filling, furnishing or equipping a vessel; and although fuel is as necessary to propel a steam-boat as sails are to an ordinary vessel, still there *513is a manifest distinction in the nature of the two articles, which seems to me to bring the one within the operation of this act and exclude the other.
Again; it appears that the plaintiff was not engaged in the business of buying and selling wood. He purchased only for this boat, or this and her associate ; and I think the evidence leaves no doubt that he acted, in this respect as well as in others, as an agent for the boat or her proprietors, to furnish her with her ordinary supplies. He furnished the wood at the same price he gave, shewing conclusively that he purchased for the boat, and not for himself, and that he acted as an agent for the concern ; and although in that capacity he piobably advanced his own funds or pledged his individual credit for the articles which he furnished, he is not entitled to the prompt and peculiar remedy given by the act in questoin.
New trial denied.